Citation Nr: 0407586	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for blepharitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

Following a preliminary review of the record, the Board finds 
that additional evidentiary development is warranted prior to 
further Board review of the veteran's claim.  During a 
September 2003 hearing, the veteran described symptoms of 
blurred vision, itching, constant pain and inflammation 
associated with his eyes, burning sensation around the 
eyelids, and accumulating discharge requiring daily bathing 
of the eyes upon awakening.  His present treatment course 
consists of multiple applications of eye drops and cold 
compresses, prescribed medication for pain relief, and 
eyeglasses.  He also reported that since the most recent VA 
examination in February 2003, he has received ongoing 
treatment for his service-connected eye disability.  Records 
of any current optometric or ophthalmologic treatment would 
be pertinent to the veteran's claim.  The Board is of the 
opinion that these treatment reports should be associated 
with the claims file and a current examination is warranted. 

Accordingly, to fully and fairly adjudicate the veteran's 
claim, this case is REMANDED to the RO via the Appeals 
Management Center in Washington D.C., for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  It is requested that the RO furnish the 
veteran with the appropriate release of 
information forms in order to obtain copies 
of all VA and private treatment records of 
any more recent treatment he received for his 
service-connected blepharitis which have not 
been associated with the claims file, to 
include VA treatment records from the East 
Orange VA medical facility dated from 
February 2003. 

3.  The RO should schedule the veteran for VA 
ophthalmology examination to determine the 
nature and severity of his service-connected 
blepharitis.  All abnormalities of the eyes 
associated with blepharitis should be clearly 
identified in the examination report.  The 
examiner is requested to report complaints 
and clinical findings in detail.  Any 
indicated studies should be performed.  A 
complete rationale should be provided for any 
opinion expressed.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the examination 
and the examination report must be annotated 
in this regard.  

Thereafter, the RO should readjudicate the issue on appeal.  
If the determination remains unfavorable to the veteran, he 
and his representative should be furnished a supplemental 
statement of the case and be afforded the applicable time 
period in which to respond. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



